HOLLAND, Judge,
dissenting:
I dissent. I cannot accept the majority opinion’s premise that the trial defense counsel must have known that the purported Article 65(b), UCMJ, legal review in this case was not prepared by LCDR COLLOM while he was serving as legal officer to the officer exercising general court-martial jurisdiction over the accused. Nor can I accept the statement that nothing in the record shows the capacity in which he signed the review. To the contrary, the document signed by LCDR COLLOM was captioned “legal officer’s review and advice” and contained within it a “DLO recommendation” as to the action which should be taken on the sentence awarded, the abbreviation “DLO” being as commonly recognized an abbreviation for District Legal Officer in this Coast Guard context as “SJA” is for the equivalent position of Staff Judge Advocate in the other armed services.
LCDR COLLOM was the second most senior law specialist assigned to the staff of the officer exercising general court-martial jurisdiction in this case, but that staff was headquartered in Seattle, Washington and the trial defense counsel was regularly assigned to a command in Long Beach, California. I cannot conclude, therefore, that the trial defense counsel was in a position to know first-hand that the regularly assigned legal officer was present for duty on the date LCDR COLLOM submitted his self-styled “legal officer review” to the officer exercising general court-martial jurisdiction over the accused. Nor can I otherwise hold that his failure to object to LCDR COLLOM’s review on that basis constitutes a waiver under the rule established by U. S. v. Goode, supra, since LCDR COLLOM would have been empowered to act as legal officer in the regularly assigned district legal officer’s absence without any formal designation and since the transmittal letter which forwarded the document to him for review also characterized it as a “legal officer’s review and advice”.
In the absence of any indication in the record that the supervisory authority was apprised of the fact that Articles 61 and 65(b), UCMJ, required him to seek the opin*669ion of “his legal officer”, moreover, I am unable even to conclude that his acceptance of LCDR COLLOM’s opinion on the record of trial, when his regularly assigned legal officer was apparently present for duty, constituted tacit designation of LCDR COL-LOM as “his legal officer” for that purpose. I believe the lack of this assurance to be particularly critical, since the legal officer’s personal recommendation as to whether the sentence awarded by the court should be approved by the supervisory authority had great potential relevance to the supervisory authority’s action. See Article 85(c), MCM.
In light of appellate counsels’ stipulation that LCDR COLLOM was not acting in the absence of the regularly assigned legal officer when he prepared and signed the review and advice document upon which the supervisory authority relied in this instance, and in the absence of any indication that the regularly assigned district legal officer had advised the supervisory authority that he concurred with LCDR COLLOM’s written review and opinion before the supervisory authority took action on the record, it is apparent that Article 65(b), UCMJ, was not complied with in this instance. Cf. U. S. v. Schuller, U. S. v. Callahan, and U. S. v. Kema, all supra. I would accordingly return the record to the supervisory authority for a proper review and an appropriately reconsidered supervisory authority action.